Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
Contrario a lo que piensa la mayoría en el caso de autos, *1037no creo que el Art. 5a de la Ley de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. see. 7, claramente re-quiera que se deniegue el derecho de reinstalación a la trabajadora recurrida.
La situación a la que dicho artículo alude, sin lugar a dudas, es la de un accidente o lesión del trabajo de tal gravedad que el período de tratamiento médico o recupera-ción del obrero sea de más de doce meses continuos. El claro tenor del texto de la ley y su historial legislativo alu-den sin ambigüedad solamente a esa situación. Si otras situaciones están cubiertas o no por el Art. 5a, supra, es materia de interpretación.
El caso de marras presenta una situación distinta de la que está claramente considerada en el Art. 5a, supra. Aquí la empleada estuvo en tratamiento médico inicial por espa-cio de dos meses y medio, luego del cual regresó a su trabajo. Tres meses más tarde, por instrucciones del Fondo del Seguro del Estado, volvió a recibir tratamiento médico, otra vez durante dos meses y medio. Regresó entonces a trabajar y tres meses y medio después, por orden del Fondo del Seguro del Estado, tuvo que recurrir por tercera vez a tratamiento médico, esta vez por espacio de seis meses y medio. Evidentemente, no se trata de una situación donde la empleada estuvo ausente de su empleo por más de doce meses continuos, como típicamente contempla el Art. 5a, supra. No puede invocarse, pues, su claro tenor literal para dilucidar la controversia en cuestión, como hace la mayoría en su opinión.
En vista de lo anterior, nos corresponde el deber de in-terpretar el Art. 5a, supra, para decidir cómo aplica éste a una situación distinta de la ordinaria. En esta labor nos obligan indefectiblemente las conocidas políticas de herme-néutica que exigen que las leyes remediales se interpreten con liberalidad, Beauchamp v. Holsum Bakers of P.R., 116 D.P.R. 522 (1985), y que en casos como el de marras, cual-*1038quier duda debe resolverse a favor del obrero, Vélez, Admor. v. Comisión Industrial, 91 D.P.R. 480 (1964); Agosto Serrano v. F.S.E., 132 D.P.R. 866 (1993).
En el caso ante nos, la empleada no llegó a estar au-sente durante doce meses completos por razón de su trata-miento médico. El período continuo más largo de ausencia por enfermedad fue de seis meses y medio. Los tres perío-dos de tratamiento médico que provocaron ausencias del empleo duraron un total de once meses con 23 días, menos de los doce meses que exige el Art. 5a, supra, para que pueda negarse su reinstalación. Parecería, pues, que la empleada tiene derecho a volver a su trabajo, a no ser por la restrictiva interpretación que la mayoría le da a la ley; interpretación que da lugar a una seria anomalía: un em-pleado que esté ausente de su trabajo durante doce meses corridos por razón de un tratamiento médico tiene el dere-cho a su reinstalación cuando se le da de alta, pero si ese mismo empleado se reintegra ocasionalmente para cumplir con su trabajo y se le da de alta luego de un total de menos de doce meses de ausencia —no continuos— por trata-miento médico, los períodos en que se reintegró le cuentan en contra y permiten que se le deniegue su reinstalación. Así la intención de cumplir con la responsabilidad laboral en todo lo posible se penaliza; el tiempo trabajado entre los períodos de recuperación se convierte en un elemento ad-verso a su derecho de reinstalación. No hay nada en la ley que autorice este resultado incongruente y nuestros pro-pios principios de hermenéutica nos requieren impedirlo. Rivera Coll v. Tribunal Superior, 103 D.P.R. 325 (1975); Alvarez & Pascual, Inc. v. Srio. de Hacienda, 84 D.P.R. 482 (1962).
A mi modo de ver, pues, ni la letra ni el espíritu de la ley permiten denegar la reinstalación en este caso. El tribunal de instancia resolvió el asunto correctamente y, tanto en derecho como en justicia, lo que procede es que confirme-*1039mos la sentencia de instancia. Como la mayoría sigue otro curso, que me parece jurídicamente equivocado, Disiento.